Citation Nr: 0531702	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  95-36 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for postoperative right knee injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

This issue was previously remanded by the Board in March 2003 
and March 2004, and now returns again to the Board.


FINDINGS OF FACT

The veteran's right knee disability is currently manifested 
by slight limitation of motion and pain, from a dislocation 
of the semilunar cartilage.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's right knee instability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261, 5257, 5258 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2003, March 2004, and March 2005.  Since these letters fully 
provided notice of elements (1), (2), (3), and (4) see above, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) dated June 1993, the 
Board Remands dated March 2003 and March 2004, and the 
supplemental SOCs (SSOCs) dated June 1993, October 1995, July 
2000, June 2003, and August 2005, he was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the August 2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in April 2003 was 
not given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA outpatient records and VA examination reports have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  The veteran received two 
hearings at the RO, in August 1993 and July 1995, and a 
hearing before the undersigned Veterans Law Judge in 
September 2003.  The veteran has not indicated that he has 
any additional evidence to submit.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Historically, the Board notes that the veteran was granted 
service connection for a right knee disability at a 
noncompensable evaluation by a May 1993 rating decision, 
based on service medical records, the report of a VA 
examination, and a surgical report.  During the course of 
this appeal, the veteran has continued to disagree with the 
level of disability assigned.  The relevant evidence of 
record includes the reports of VA and private outpatient 
treatment, and the reports of VA examinations.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, numerous VA examination reports and 
VA records for hospitalization and outpatient treatment.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on his claim.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The Board notes that the veteran is currently in receipt of a 
20 percent rating under Diagnostic Code 5258, for dislocation 
of the semilunar cartilage.  The veteran could also be rated 
under several other codes concerning knee disabilities, as 
discussed below.

Diagnostic Code 5010 provides that traumatic arthritis will 
be rated under Diagnostic Code 5003, which provides for the 
evaluation of degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

The veteran could also be rated under Diagnostic Code 5257, 
for other impairment of the knee.  Under this code, other 
impairment of the knee, including recurrent subluxation or 
lateral instability, is rated as slight, moderate, or severe.  
A 10 percent rating contemplates a slight impairment.  A 20 
percent evaluation is warranted for moderate impairment.  A 
30 percent evaluation is warranted for severe impairment.

Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint is contemplated 
by Diagnostic Code 5258 and warrants a 20 percent evaluation.  
This is the highest rating available under this Code. 

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion when it is limited to 60 degrees.  
A 10 percent rating is warranted when it is limited to 45 
degrees and a 20 percent rating is warranted when it is 
limited to 30 degrees.  A 30 percent rating contemplates 
limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2005).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In addition, the VA General Counsel issued a precedent 
opinion, on September 17, 2004.  In this opinion, the General 
Counsel held that separate ratings under diagnostic code 5260 
(limitation of flexion of the leg) and diagnostic code 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).

Further, the VA General Counsel issued a precedent opinion, 
dated July 1, 1997, concerning the multiple rating for knee 
disability.  In that precedent opinion, the VA General 
Counsel held that a separate rating under diagnostic code 
5003 for arthritis may be assigned for a knee disorder 
already rated under diagnostic code 5257 for instability (and 
vise versa), where additional disability is shown by the 
evidence of record.  62 Fed. Reg. 63604, VAOPGCPREC 23-97, 
slip op. at 2-3 (1997) (concluding that the evaluation of 
knee dysfunction under both diagnostic codes 5257 and 5003 
does not constitute impermissible pyramiding under 38 C.F.R. 
§ 4.14, citing Estaban v. Brown, 6 Vet. App. 259, 261-62 
(1994)).  In determining whether additional disability is 
shown, for the purpose of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those diagnostic codes.  Otherwise, "there 
is no additional disability for which a rating may be 
assigned."  VAOPGCPREC 23-97, slip op. at 3; see also 63 
Fed. Reg. 56704, VAOPGCPREC 9-98 (1998).  The Board is bound 
by this regulatory construction of 38 C.F.R. § 4.71a, which 
authorizes multiple ratings under diagnostic codes 5003 and 
5257.  38 U.S.C.A. § 7104(c) (West 2002).
 
Taking into account all relevant evidence, the Board finds 
the veteran is currently properly rated as 20 percent 
disabled for his service connected right knee disability.  
The Board notes that the veteran was found, on January 1995 
MRI, to have a signal change in the lateral meniscus, 
chondromalacia of the patella.  The veteran has also at times 
been found to have, on X-ray, a small patellar spur, a 
minimal solid periosteal thickening of the poster cortex of 
the proximal tibial shaft, and of the medial cortex of the 
proximal fibular shaft, due to old healed periosteal trauma.
The Board will find this evidence, resolving all doubt in the 
veteran's favor, to be consistent with a finding of 
dislocation of the semilunar cartilage, such that a 20 
percent rating would be warranted under Diagnostic Code 5258, 
the highest rating available under this Code, and the rating 
the veteran is currently receiving.

As to a rating for limitation of motion, VA examination 
report of January 1993 noted range of motion of the right 
knee from 0 to 130 degrees, the report of August 1993 VA 
examination noted flexion to 130 degrees, an August 1996 
outpatient treatment record noted range of motion of 0 to 135 
degrees, a November 1996 VA examination report noted a nearly 
full range of motion, with pain at the extremes of 5 
extension and from 130-140 flexion, a June 1997 outpatient 
treatment record noted range of motion of 0 to 115 degrees, a 
March 1998 outpatient treatment record noted range of motion 
of 0-120 degrees, a May 2003 VA fee basis examination report 
noted range of motion of the right from 0 to 120 degrees, and 
a March 2005 VA examination noted range of motion of 0 to 85 
degrees.  The examiners in March 2000 and May 2003 suggested 
that pain was out of proportion to objective findings.  These 
levels of limitation of motion, when considering the 
veteran's reports of pain on motion and flare-ups, as per 
DeLuca, are noncompensable under both Diagnostic Code 5260 
and 5261, for limitation of flexion and extension; therefore 
the veteran would warrant, under Diagnostic Code 5010, a 10 
percent evaluation for a noncompensable level of limitation 
of motion, less than the veteran is currently receiving under 
Diagnostic Code 5258.

The Board does note the report of a March 2000 VA 
examination, which indicated that the veteran had a base 
flexion of 10-100 degrees; which would warrant a 10 percent 
evaluation under Diagnostic Code 5261 for limitation of 
extension; however, the Board notes that every other VA 
examination of record noted a limitation of extension to 0 
degrees; combined with the examiner's own comments from this 
examination that the veteran was extremely difficult to 
evaluate objectively, the Board finds more probative the 
consistent findings of full extension during every other 
examination of the veteran.  However, the Board points out 
that, even if the veteran were found, based on this lone 
finding, to have a limitation of extension to 10 degrees, 
such that a 10 percent evaluation would be warranted, this 
would still be a lesser evaluation then what the veteran is 
receiving under Diagnostic Code 5258.
As to an evaluation under Diagnostic Code 5257, the Board 
notes that the preponderance of the evidence of record 
indicates that the veteran does not currently have any 
instability of the right knee, such that a rating would be 
warranted under this Code.  In this regard, the Board notes 
that every VA examination report of record except one, 
including reports dated January 1993, August 1993, November 
1996, Mary 2003, and March 2005, contains no findings of 
instability; specifically noted is a VA examination of March 
2005, which found the veteran to have no instability.

The Board does note the report of an August 1995 VA 
examination, which found "mild lateral play" in the right 
knee, however, the veteran has not at any other time been 
found to have instability or subluxation of the knee.  
Furthermore, the Board notes that the veteran's March 2005 
examination report specifically indicated that the examiner 
discussed instability at length with the veteran, and found 
that he described a feeling of the inside part of his knee 
being painful, and his leg giving way; however, the examiner 
noted that, upon observation, examination, and discussion 
with the veteran, he indicated that it appeared that the 
veteran had acute pain episodes which cause his quadriceps 
muscle to react and weaken, and give him the feeling of his 
right knee giving way, however, he did not find the veteran 
to have actual instability. The Board therefore finds the 
preponderance of the evidence of record is against a finding 
of instability or subluxation of the veteran's knee. 

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of "staged 
ratings" as enunciated by the Court, in the case of 
Fenderson, would be in order.  However, the 20 percent rating 
has been in effect since the effective date of service 
connection for the veteran's right knee disability, and at no 
time has it been medically demonstrated that this disability 
has warranted any higher rating.  Therefore, there is no 
basis for staged rating in the present case.

Thus, the Board finds that the preponderance of the evidence 
is against a grant of increased rating for the veteran's 
right knee disability.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for postoperative right knee injury is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


